Citation Nr: 1000870	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a low back 
condition.

2.	Entitlement to service connection for a neck condition. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Private Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970, and from        June 1970 to February 1974.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
prepared by a special processing unit of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which in part, denied entitlement to service connection 
for low back and neck disorders. The Board previously 
remanded these claims for further development         in June 
2008. 


FINDINGS OF FACT

1.	A low back condition was not incurred or aggravated 
during active duty service.

2.	A neck condition was not incurred or aggravated during 
active duty service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a low back 
condition are not met.                 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for a neck condition 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from November 2004 
and May 2009, the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). The December 2005 Statement of the 
Case (SOC) explained the general criteria to establish a 
claim for service connection. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,      16 
Vet. App. 183, 186-87 (2002). Furthermore, the May 2009 
correspondence provided supplemental information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.


The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The November 2004 VCAA notice preceded issuance of the rating 
decision on appeal, and thus comported with the standard for 
timely notice. The May 2009 VCAA correspondence did not meet 
this requirement. However, the Veteran has had an opportunity 
to respond to the VCAA correspondence in advance of the most 
recent July 2009 Supplemental SOC (SSOC) readjudicating his 
claims. There is no indication of any further available 
information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and records of VA and private outpatient 
treatment. While the Veteran was scheduled for a VA 
examination in connection with this case, he failed to report 
on the examination date, and thus medical information that 
would be relevant for adjudication purposes could not be 
obtained. The case is being considered on the existing 
record. See 38 C.F.R. § 3.655. In support of his claims, the 
Veteran has provided additional private treatment records. He 
has not requested the opportunity for a hearing at any point. 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 
Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.         38 C.F.R. 
§ 3.303(b). 

Continuity of symptomatology may be established if a claimant 
can demonstrate  (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology. Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997). Medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated, provided the 
condition is not one where a layperson's observations 
otherwise would be competent. See Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). 


Service treatment history indicates that on the Veteran's 
April 1968 entrance examination for his initial period of 
active duty, he described a history of         "back 
trouble" due to an automobile accident. 

A June 1969 clinical record reflects that the Veteran fell 
from a bunker onto his back while on guard duty. A physical 
evaluation was normal, other than tenderness over the spine 
at L3-L4. 

A November 1969 review examination during the Veteran's first 
period of active duty service indicates the prior use of a 
back brace, following a car accident four years previously 
that involved no sequelae or limitations. 

An August 1973 clinical hospitalization record during a 
second period of active service indicates that the Veteran 
had slipped and fallen, injuring his back. There was no 
reported previous back pain. A physical examination showed 
hypalgesia of the lower extremities. There was no motor 
weakness. The Veteran was put on bed rest for a week and 
slowly improved. An x-ray of the transitional lumbar 
vertebrae showed no fracture. The diagnosis on discharge was 
lower back pain, and hysterical personality. The Veteran was 
placed on a temporary physical profile due to low back pain. 
Later that month, the Veteran had another fall in which there 
was resultant pain in the left lumbosacral area and left 
thigh. 

A September 1973 entry denotes a report of recent falls, 
complaints of dizziness and loss of balance. The reports were 
considered to most likely have a psychosomatic basis. Another 
entry refers to a complaint of chronic lower back pain. 

The report of a January 1974 separation examination indicates 
there was no change in the Veteran's physical condition since 
the last final type evaluation, with the exception of lower 
back pain.

Following discharge from service, the Veteran was evaluated 
at a private hospital after an auto accident, and with 
complaints of pain in the back, neck and joints.     At that 
time an x-ray of the lumbar spine was unremarkable. He was 
considered to have several psychosomatic complaints.
The Veteran underwent a VA Compensation and Pension 
examination in February 1977, which indicated a diagnosis in 
part of recurrent low back pain, with a normal clinical and 
radiological exam.

Another VA examination was conducted in August 1977. On 
evaluation the lumbar spine showed no sign of spasm, and 
there was adequate range of motion.                  The 
Veteran could touch the floor. Straight leg raising was 
normal bilaterally.      An x-ray of the lumbar spine showed 
no significant bony or articular abnormality. The diagnosis 
was a history of low back pain, with no clinical evidence. 

Records of a January 1994 private hospital admission for an 
unrelated condition of unstable angina, include mention of 
the Veteran's report of lumbar pain over the preceding four 
to five years. 

Records of VA outpatient treatment include a July 1996 lumbar 
spine x-ray which indicated an impression of lumbarized S1, 
and moderate degenerative spondylosis with narrowed L4-5 
discs with spurs on these vertebral bodies. A September 1997 
cervical spine x-ray report referred to a prior neck injury 
with complaints of tingling in both the hands and arms. The 
x-ray impression was no fracture or subluxation; mild 
degenerative spondylosis with narrowed disc and right foramen 
C5-6, with small spurs on that body. 

Clinical records from a private osteopath dated from January 
to October 2003 indicate continuing evaluation for lower back 
pain. 

The Board in its review of the competent evidence has 
determined that service connection for low back and neck 
conditions is not warranted. 

As an initial matter, the Veteran had been scheduled to 
attend a VA medical examination pertinent to the claims in 
June 2009, for which he did not report.        The Board's 
June 2008 remand directive had requested this examination. 
There is of record documentation of the fact that the Veteran 
did not report, as well as the notification letter sent that 
informed him of the date and time of the examination. He has 
not since offered a reason for his absence, or requested 
rescheduling of the examination. 

Where the veteran fails to report to scheduled examination 
without good cause, and benefits cannot be confirmed without 
a current examination, action shall be taken pursuant to 38 
C.F.R. § 3.655(b). When involving an original compensation 
claim, as here, the claim is to be rated based upon the 
evidence of record. See 38 C.F.R.    § 3.655(b). The Board 
will proceed to evaluate the Veteran's claims accordingly. 

The competent and probative evidence of record does not 
substantiate a finding of service connection for either 
claimed back or neck disorders. The Board is aware of some 
back symptomatology during service which may have had an 
origin in physical pathology, however, at no point was a 
chronic disability diagnosed.        The January 1974 
separation examination indicates a history of low back pain, 
but nothing such as degenerative arthritis, or other 
qualifying disability identified as chronic. The absence of a 
chronic back disability in service is noted. 

There is also no competent basis to link incidents of back 
pain in service with any current disability. A causal nexus 
to service is an essential element to establish service 
connection for claimed disability. See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 
512, 516 (2004). Here, there is no continuity of 
symptomatology between service and the positive x-ray 
findings of the late 1990s, given especially that on February 
and August 1977 VA medical examinations there was no 
objective indication of back pathology. Rather, there is a 
lengthy gap between service and the more recent diagnosis of 
lumbar and cervical disc problems of more than 20 years. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)        (an 
extended time period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim). 

Consideration of the medical evidence also does not reveal 
that any treatment provider associated the Veteran's disc 
problems and more recent low back pain with an incident of 
his service. There essentially is no probative medical 
opinion on file in support of the claims. To the extent post-
service treatment records address etiology, on a January 1994 
hospital admission the Veteran indicated a history of back 
pain starting four to five years previously, suggesting an 
origin that had its basis well after his military service. 
The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on medical causation of disc disease, a matter not 
within the purview of lay observation. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). In summary, there is no competent 
evidence to establish a likely causal linkage between the 
disabilities claimed, and a precipitating injury from during 
service.

For these reasons, the claims for service connection for low 
back and neck conditions must be denied. The preponderance of 
the evidence is against the claims, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for a low back condition is denied.

Service connection for a neck condition is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


